Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the arguments directed toward the 103 rejections from the previous Office Action.  The rejections are maintained and made final.  The arguments are fully addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Grobler (US Patent Publication 2012/0103373).
Regarding claim 1 (Previously Presented) Nowotny discloses a customizable cleaning tool, comprising: 
a master (Item B; metal framework) having opposing first and second sides (Examiner Annotated Drawing A; second side where the handle connects) and a peripheral edge extending longitudinally along the master (Examiner Annotated Drawing A), wherein the second side includes a substantially flat surface adapted to couple to a handle (Figure 1);
a first channel extending longitudinally and integrally formed on the first side of the master, wherein the first channel is spaced from the peripheral edge (Item F is between the channel and the edge) and has a receiving configuration (Item A is placed in the channel and locked into place by Item E); 

a fluid delivery system containing a tube (Item I) coupled to the first side of the master and extending along the peripheral edge, the tube includes nozzles (Item J) adapted to dispense liquid from the tube along the peripheral edge.  
Nowtony fails to disclose wherein the master has an arcuate cross sectional shape with the peripheral edge angled upwardly with respect to the substantially flat surface of the second side. 
Grobler teaches a cleaning tool with a master having first and second sides and a peripheral edge extending longitudinally along the master, wherein the second side includes a substantially flat surface adapted to couple to a handle, and the master has an arcuate cross sectional shape (Annotated Figure 3, roughly drawn arc, there are two ends that bend up giving it an arced shape) with the peripheral edge angled upwardly with respect to the substantially flat surface of the second side (the nozzle flow/spray path is not quite perpendicular to the flat second surface, making the peripheral edge “angled up”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the master as disclosed in Nowtony to have the arcuate profile as taught by Grobler.  Doing so would allow the bristles to extend away from the base at various angles.  Having various angles would allow a user to reach different surfaces, such as corners, more effectively.  Further a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  Lastly, in Paragraph [0016] of the instant application, there has been no criticality given for the arcuate shape.



    PNG
    media_image1.png
    200
    355
    media_image1.png
    Greyscale

Examiner Annotated Drawing A

    PNG
    media_image2.png
    521
    616
    media_image2.png
    Greyscale

Annotated Figure 3

Regarding claim 4 (Previously Presented) Nowotny in view of Grobler discloses the customizable cleaning tool of claim 1, wherein the agitation end of the interchangeable cleaning component includes brush bristles (Nowtony Item A is a brush Lines 13-22).
Regarding claim 10 (Previously Presented) Nowotny in view of Grobler discloses the customizable cleaning tool of claim 1, wherein the master is a rectangular shape (Nowtony Figure 1 shows a rectangular shape).  
Regarding claim 12 (Previously Presented) Nowotny in view of Grobler discloses the customizable cleaning tool of claim 1, wherein the receiving configuration includes flanges adapted to retain the interchangeable cleaning component within the first channel (Nowtony Items D and E).  
Regarding claim 14 (Previously Presented) Nowotny discloses a cleaning tool, comprising: 
a master having opposing first and second sides and a peripheral edge extending longitudinally along the master (Examiner Annotated Drawing A) wherein the second side includes a substantially flat surface adapted to couple to a handle;
a first channel formed on the first side of the master, wherein the first channel extends longitudinally along the master; and is spaced from the peripheral edge; 
a first interchangeable cleaning component (Item A) coupled to the master via the first channel; and 4 59958724v.1Attorney Docket No.: 100590-400190 Application No.: 15/152,830 Art Unit: 3723 
a fluid delivery component including a tube (Item I) coupled to the first side of the master and extending along the peripheral edge, the tube includes nozzles (Item J) adapted to dispense liquid from the tube along the peripheral edge.  
Nowtony fails to disclose wherein the master has an arcuate cross sectional shape with the peripheral edge angled upwardly with respect to the substantially flat surface of the second side. 

Regarding claim 21 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 14, further comprising a joint handle joint (Nowtony, Item L is on the second side) coupled to the substantially flat surface of the second side of the master. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Grobler (US Patent Publication 2012/0103373) in view of Hill (US Patent 7,008,130).
Regarding claim 5 (Previously Presented) Nowotny in view of Grobler discloses the customizable cleaning tool of claim 1, Nowtony in view of Grobler fails to disclose wherein the agitation end of the interchangeable cleaning component includes a squeegee blade.  
Hill attaches a convenient squeegee along the peripheral edge so after wet agitation of a surface, it can easily be wiped by the squeegee and cleaned of water and debris).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nowotny to include the squeegee as taught by Hill.  Doing so would allow you to clean the surface of water and debris after scrubbing (Column 4 Lines 1-11).
Regarding claim 6 (Previously Presented) Nowotny in view of Grobler discloses the customizable cleaning tool of claim 1, Nowotny in view of Grobler fails to disclose wherein the agitation end of the interchangeable cleaning component includes a fiber pad.  
Hill teaches the agitation end of the interchangeable cleaning component includes a fiber pad.  (Column 3 Lines 60-67).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nowotny with the cleaning cloth of Hill.  Different cleaning components would allow a user to clean different surfaces more efficiently.

Claims 7-9, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Grobler (US Patent Publication 2012/0103373) in view of Febvre (US Patent 2,561,025).
Regarding claim 7 (Previously Presented) Nowotny in view of Grobler discloses the customizable cleaning tool of claim 1.  Nowotny in view of Grobler fails to disclose first and second end caps respectively coupled to first and second ends of the master, wherein the first end cap includes a first cap channel having a first cap receiving configuration and the second end cap includes a second cap channel having a second cap receiving configuration.  
Febvre teaches first and second end caps (Items 44) respectively coupled to first and second ends of the master, wherein the first end cap includes a first cap channel (Item 38, top of page) having a first cap receiving configuration and the second end cap includes a second cap channel (Item 38 bottom of page) having a second cap receiving configuration (Febvre further teaches in Column 1 Lines 20-28 that the end caps provide a more effective distribution of bristles to cover the ends of the base).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the construction of the brush portion of Nowotny with the brush assembly as taught by Febvre so that the ends of the base are covered and with an effective distribution of bristles in the end caps.  Nowotny discloses a single brush assembly held in by a metal frame.  Febvre teaches a metal frame with bristles that are inserted into the frame and end caps.  Incorporating the Febvre brush assembly into the Nowotny tool would allow the user to replace sections of the bristles as the user finds necessary.  Further, MPEP 2144.04 V explains how making components separable is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 8 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the customizable cleaning tool of claim 7, further comprising a second interchangeable cleaning component (Item 38 top of page), wherein the first interchangeable cleaning component is slidably engageable within the first cap channel via the first cap receiving configuration, and the second interchangeable cleaning component is slidably engageable within the second cap channel via the second cap receiving configuration (Febvre, Figure 1 Items 34 and 38 extend past Item 44).  
Regarding claim 9 (Previously Presented) Nowotny discloses a customizable cleaning tool, comprising:
 a master (Item B, metal framework) having opposing first and second sides (Annotated Drawing A), opposing first and second ends (Figure 1, into page (left) and out of page (right) respectively), and opposing first and second peripheral edges extending longitudinally between the first and second ends (Examiner Annotated Drawing A) wherein the second side includes a substantially flat surface adapted to couple to a handle;

an interchangeable, modular cleaning component (Item A is a brush Lines 13-22) having an agitation end and a coupling end (Figure 3 where Item A is depicted) with a coupling configuration complementary to the receiving configuration, wherein the cleaning component is slidably engageable within the first channel via the receiving configuration and the coupling configuration; 
and a fluid delivery system including a tube (Item I) retained within a second channel (Item F) formed on the first side and along the first peripheral edge for conveying a fluid, the tube includes nozzles (Item J) adapted to dispense liquid from the tube along the first peripheral edge.  
Nowtony fails to disclose wherein the master has an arcuate cross sectional shape with the peripheral edge angled upwardly with respect to the substantially flat surface of the second side. 
Grobler teaches a cleaning tool with a master having first and second sides and a peripheral edge extending longitudinally along the master, wherein the second side includes a substantially flat surface adapted to couple to a handle, and the master has an arcuate cross sectional shape (Annotated Figure 3, roughly drawn arc, there are two ends that bend up giving it an arced shape) with the peripheral edge angled upwardly with respect to the substantially flat surface of the second side (the nozzle flow/spray path is not quite perpendicular to the flat second surface, making the peripheral edge “angled up”).    It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the master as disclosed in Nowtony to have the arcuate profile as taught by Grobler.  Doing so would allow the bristles to extend away from the base at various angles.  Having various angles would allow a user to reach different surfaces, such as corners, more effectively.  
Nowotny in view of Grobler fails to disclose a first end cap coupled to the first end, wherein the first end cap includes a cap channel having a cap receiving configuration, and wherein the cleaning component is further slidably engageable within the cap channel via the cap receiving configuration and the coupling configuration.  
Febvre teaches a first end cap (Item 44) coupled to the first end, wherein the first end cap includes a cap channel (Figure 3 Item 12) having a cap receiving configuration, and wherein the cleaning component is further slidably engageable within the cap channel via the cap receiving configuration and the coupling configuration (Febvre further teaches in Column 1 Lines 20-28 that the end caps provide a more effective distribution of bristles to cover the ends of the base).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the construction of the brush portion of Nowotny with the brush assembly as taught by Febvre so that the ends of the base are covered and with an effective distribution of bristles in the end caps.  Nowotny discloses a single brush assembly held in by a metal frame.  Febvre teaches a metal frame with bristles that are inserted into the frame and end caps.  Incorporating the Febvre brush assembly into the Nowotny tool would allow the user to replace sections of the bristles as the user finds necessary.  Further, MPEP 2144.04 V explains how making components separable is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 15 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 14.  Nowotny in view of Grobler fails to disclose a first end cap coupled to a first end of the master, wherein the first end cap includes a first cap channel.  
Febvre teaches a first end cap (Figure 1 Item 44 top of page) coupled to a first end of the master, wherein the first end cap includes a first cap channel (Figure 3 Item 12).  It would 
Regarding claim 16 (Previously Presented) Nowotny in view of Grobler n view of Febvre disclose the cleaning tool of claim 15, further comprising a second cleaning component coupled to the first end cap via the first cap channel (Febvre Figure 4 Items 34 and 38).  
Regarding claim 17 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 15, further comprising at least one fluid delivery nozzle coupled to the first end cap (Nowotny; Item I extends across the full first side of the cleaning tool, since the cleaning tool is a single assembly the end cap would be coupled to the fluid delivery nozzles).  
Regarding claim 18 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 15, further comprising a second end cap coupled to a second end of the master (Febvre Figure 1 Item 44 bottom of page).  
Regarding claim 19 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 18, wherein at least one of the first and second end caps is removable from the master (Column 4 Lines 4-37).  
Regarding claim 20 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 16, wherein the first and second cleaning components are different (Febvre Figure 1 shows each of the brush components are different lengths and radii).   
Regarding claim 22 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 21.  Nowotny in view of Grobler does not explicitly disclose wherein the joint is a swivel.  
Febvre teaches wherein the joint is a swivel (Column 4 Lines 38-75).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the joint of Nowotny to include the swivel of Febvre.  Doing so would allow the handle to angularly adjust relative to the brush master, making the tool easier to use.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Grobler (US Patent Publication 2012/0103373) in view of Kurose (US Patent 2,893,044).
Regarding claim 23 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 14.  Nowotny in view of Grobler fails to disclose further comprising a second cleaning component coupled to the master, wherein the first and second cleaning components are different materials.
Kurose teaches second cleaning component coupled to the master, wherein the first and second cleaning components are different materials (Items 23, 19, and 17 are all different).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the brush assembly of Nowotny with the multiple cleaning components of Kurose.  Doing so would allow a user to efficiently clean in less time and strokes (Kurose Column 3 Lines 24-27).  

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723